DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 16/923,397 filed on 07/08/2020 is presented for examination. Claims 1-20 are pending.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 102 (a1) as being anticipated by Kim et al. (hereinafter, Kim) (US 2014/0152251).
With respect to claims 1, 6, a16 and 20, Kim discloses a charging device, implemented by a first terminal, the charging device (Figs. 3A and 5) comprising a transceiver (Fig. 5, 520), a voltage converter, and a power supply (Fig. 5, 525; Para. # 0062), wherein: the voltage converter comprises at least two step-up ratios (F.9, Buck and Bust converter: step up and step-down converter); the voltage converter is connected with the transceiver and the power supply (Para. # 0099), and is configured to step up a voltage output by the power supply and provide the stepped-up voltage for the transceiver when the first terminal supplies power (para. # 0015, 0098: step up an output voltage level of the load to be greater than or equal to a supply voltage level sent in a power amplifier in a transmitting mode), and to step down a voltage input by the transceiver and supply the stepped down voltage to the power supply when the first terminal is charged (Para. # 0015, 0098); and the transceiver is configured to send a wireless charging signal out based on the voltage stepped up by the voltage converter when the first terminal supplies power (Para. # 0058 and 0060), and to receive a wireless charging signal and convert the received wireless charging signal into an input voltage to transmit the input voltage to the voltage converter when the first terminal is charged (Para. # 0075 and 0082). 

    PNG
    media_image1.png
    524
    820
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    310
    579
    media_image2.png
    Greyscale

With respect to claims 2, 7 and 17, Kim discloses the charging device as described above, further comprising a controller connected with the voltage converter (Fig, 4, control 490 connected to voltage converter 440/470), wherein the controller is configured to control the step-up ratios of the voltage converter for stepping up (Para. # 0143-0145: stepping up voltage). 
With respect to claims 3, 8, 14-15 and 18, Kim discloses the charging device as described above, further comprising a switch connected with the voltage converter and the power supply (Fig. 4, switch 420/480), wherein: the switch comprises a first switching component and a second switching component (Fig. 4, SW 480 connected to control 490); and the switch is further connected with the controller, and is configured to switch an on/off state based on a control signal received from the controller to isolate a power supply loop of the charging device from a charging loop of the charging device (Para. # 0121, 0124 and 0130), wherein the power supply loop is a loop formed by the power supply, the first switching component, the voltage converter, and the transceiver, and the (Para. # 0098-0099/0104-0105). 
With respect to claims 4, 9-13 and 19, Kim discloses the charging device as described above, wherein the power supply comprises a battery and a first charging management chip (Fig. 4, 400 has  control 490, charger ; the first switching component is connected with the voltage converter and the battery (Fig. 4, 480/400); the second switching component is connected with the voltage converter and the first charging management chip (Fig. 4, 420/400); and the first charging management chip is connected with the battery, and when the first terminal is charged, the first charging management chip is configured to adjust the voltage stepped up by the voltage converter to a preset threshold range (Para. # 0073, 0077, 0085 and -146). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2014/0152251) in view of Moon et al. (US 2016/0033982). 
With respect to claims 5 and 15, Kim discloses the charging device, implemented by a first terminal, the charging device (Figs. 3A and 5) comprising the transceiver (Fig. 5, 520), the voltage converter, and the power supply (Fig. 5, 525; Para. # 0062), as described above.

 Moon discloses, on the other hand, switching component connected with a universal Serial bus (USB) interface (see Para. # 0211: communication circuit block 4400 communicate devices’ interface such as Universal Serial Bus (USB)). 
KIM and Moon are analogous art because they are from the same field of endeavor namely apparatus and method for charge control in wireless charging system and DC-DC converting circuit and power management. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a power management circuit with switching component connected with a universal Serial Bus  to connect or interface with different electronic devices that are capable of receiving or interface by USB cable  when a wired access is required to charge or power the devices, especially portable device that needs frequent charge at any convenient places outside an office or  home setting.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859